Citation Nr: 1040302	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  09-23 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to waiver of overpayment of nonservice-connected 
pension benefits in the amount original of $68,722.91, to include 
whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel
INTRODUCTION

The Veteran had active service from December 1972 to December 
1975.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 decision of the Committee on Waivers 
and Compromises of the St. Paul, Minnesota Regional Office (RO) 
of the Department of Veterans Affairs (VA) that denied the 
Veteran's request for a waiver of the recovery of an overpayment 
of benefits.

In May 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the claims file.

FINDINGS OF FACT

1.  The Veteran was awarded nonservice-connected pension for 
himself in October 1994.

2.  In November 2007, VA received notice from the Veteran that he 
had married in August 2000 and that his spouse's income was 
around $25,000 a year.
 
3. The overpayment was created by the Veteran's failure to report 
his August 2000 marriage and his wife's income, despite his 
knowledge that he was required to report any change in income, 
and that an overpayment would likely result from failure to do 
so.




CONCLUSIONS OF LAW

1.  The overpayment of nonservice-connected pension benefits in 
the original amount of $68,772.91 was validly created. 38 
U.S.C.A. §§ 5107, 1521 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.23, 3.271, 3.272, 3.277(a), 3.660 (2009).

2. Waiver of recovery of the overpayment of VA nonservice- 
connected pension benefits in the original amount of $68,772.91 
is statutorily precluded. 38 U.S.C.A. § 5302(a) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Nevertheless, VCAA provisions are not applicable to waiver of 
recovery of overpayment claims found in 38 U.S.C.A. § 5300, 
because Chapter 53 contains its own notice provisions.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras 
v. Principi, 18 Vet. App. 435, 438-39 (2004) (noting that VCAA 
provisions are inapplicable to waiver of indebtedness claims).  
In any event, the Board points out that the RO, in the decision 
on waiver of indebtedness, and in an accompanying letter, has 
explained to the Veteran the bases for denial of the claim, and 
afforded him the opportunity to present information and evidence 
in support of the claim.  The Veteran has not referenced any 
pertinent, obtainable evidence that remains outstanding.  
Accordingly, the Board finds that these actions satisfy any duty 
to notify and assist the Veteran.  Therefore, the Board finds 
that no further action is necessary under the VCAA.



Legal Criteria

The purpose of VA pension benefits is to provide a subsistence 
income for veterans of a period of war who are totally disabled, 
and who are otherwise unable to maintain a basic, minimal income 
level.  Pension benefits are based upon total family income and 
the amount of pension benefits is adjusted based upon the number 
of dependents the veteran supports.  Recipients of pension income 
are required to report any changes in income and number or status 
of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 
1522 (West 2002).

In determining income for the purposes of nonservice- connected 
pension benefits, payments of any kind from any source shall be 
counted as income during the 12-month period in which received 
unless specifically excluded by 38 C.F.R. § 3.272 (2009).  See 38 
C.F.R. § 3.271(a) (2009).  A veteran who is receiving a pension 
must notify VA of any material change or expected change in 
income which would affect entitlement to receive, or the rate of, 
the benefit being paid. The notice must be made when the 
recipient acquires knowledge that he will begin to receive 
additional income.  38 C.F.R. § 3.660(a) (1) (2009).

According to the applicable governing legal criteria, the maximum 
rate of pension is reduced by the amount of countable annual 
income of the appellant and, if he is married, the appellant's 
spouse.  38 U.S.C.A. § 1521(c) (West 2002); 38 C.F.R. § 3.23(b) 
(2009).  Under certain circumstances, some monetary amounts, 
including welfare; maintenance; VA pension benefits; 
reimbursements for casualty loss; profit from the sale of 
property; joint accounts; unreimbursed medical expenses (for an 
appellant and his/her spouse and children); expenses of last 
illnesses, burials, and just debts; educational expenses; child's 
income; Domestic Volunteer Service Act Programs; distributions of 
funds under 38 U.S.C. § 1718; hardship exclusion of child's 
available income; survivor benefit annuity; Agent Orange 
settlement payments; restitution to individuals of Japanese 
ancestry; cash surrender value of life insurance; income received 
by American Indian beneficiaries from trust or restricted lands; 
Radiation Exposure Compensation Act; Alaska Native Claims 
Settlement Act; monetary allowance under 38 U.S.C. Chapter 18 for 
certain individual who are children of Vietnam service members; 
Victims of Crime Act; and Medicare Prescription Drug Discount 
Card and Transitional Assistance Program, will be excluded from 
countable income for the purpose of determining entitlement to 
improved pension. 38 C.F.R. § 3.272 (2009).  None of these 
exclusions to the countable income of the appellant applies in 
the current appeal.

In order for the Board to determine whether an overpayment was 
properly created, it must be established that the veteran was 
legally entitled to the benefits in question, or if there was no 
legal entitlement, then it must be shown that VA was solely 
responsible for the veteran being erroneously paid benefits.  
Sole administrative error connotes that the veteran-beneficiary 
neither had knowledge of nor should have been aware of the 
erroneous award.  Further, neither the veteran's actions nor his 
failure to act must have contributed to payment pursuant to the 
erroneous award.  38 U.S.C.A. § 5112(b)(9)(10); 38 C.F.R. § 
3.500(b)(2).

A waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience. 38 U.S.C.A. § 5302(b). In essence, "equity and good 
conscience" means fairness to both the veteran and to the 
government. 38 C.F.R. § 1.965(a) (2009).  Under the regulation, 
"equity and good conscience" involves a variety of elements: (1) 
fault of the debtor, (2) balancing of the faults, (3) undue 
hardship, (4) whether recovery would defeat the purpose of the 
benefit, (5) unjust enrichment, and (6) changing position to 
one's detriment. 38 C.F.R. § 1.965.  The list of elements is not 
all-inclusive.  See 38 C.F.R. § 1.965; see also Ridings v. Brown, 
6 Vet. App. 544, 546 (1994) (holding that VA must address all 
relevant factors in determining whether to exercise its equitable 
discretion in a waiver of indebtedness claim).

However, the law precludes wavier of recovery of an overpayment 
or waiver of collection of any indebtedness where any one of the 
following elements is found to exist: (1) fraud; (2) 
misrepresentation; or (3) bad faith. 38 U.S.C.A. § 5302(c) (West 
2002); 38 C.F.R. § 1.965(b).  Only one of three elements (fraud, 
misrepresentation, or bad faith) need be shown to preclude 
consideration of waiver of recovery of the indebtedness. 38 
U.S.C.A. § 5302(c).

VA regulations define "bad faith" as unfair or deceptive dealing 
by one who seeks to gain thereby at another's expense.  Thus, a 
debtor's conduct in connection with a debt arising from 
participation in a VA benefits/services program exhibits bad 
faith if such conduct, although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and results 
in a loss to the government.  38 C.F.R. § 1.965(b).

Factual Background

In October 1994, the Veteran was granted entitlement to 
nonservice-connected pension benefits.  He was informed that the 
"rate of VA pension depends on total 'family' income, which 
includes the payees' income and that of any dependents. We must 
adjust the payments whenever this income changes.  You must 
notify us immediately if income is received from any source other 
than that shown above. Your failure to promptly tell VA about 
income changes may create an overpayment which will have to be 
repaid."  

On November 16, 2007, VA received a statement from the Veteran 
indicating that he was married and that his spouse received about 
$25,000 per year.  Also received was a copy of the Veteran's 
marriage certificate which shows that he married on August 25, 
2000.   In his statement, the Veteran apologized for not 
submitting the information sooner due to medical reasons.

In a November 26, 2007 letter, VA informed the Veteran that his 
award of improved pension had been amended to provide a monthly 
payment of $931.  It was based on the cost of living adjustment 
effective December 1, 2007 and their determination that his net 
countable income was $0.  The letter also informed the Veteran 
that if his income information was not correct to please furnish 
an accurate statement of his income from all sources.  

Thereafter, in a December 3, 2007 letter, the VA advised the 
Veteran that it had received his statement indicating that he had 
been married since August 25, 2000, and that his spouse's income 
was about $25,000 a year.  The VA letter advised him that based 
on his statement, he may not be entitled to pension because he 
may be over the income limit due to his spouse's income.  VA also 
informed the Veteran that his payments were suspended to prevent 
any additional overpayment. 

In a December 31, 2007 letter, VA informed that Veteran that he 
would not receive an eligibility verification report form for 
that year because people with no income did not have to complete 
such form.  However, the Veteran was also informed that he must 
tell VA if he or a family member (a spouse or child) began 
receiving Social Security payments or getting other income, 
including earnings.

In January 2008, the Veteran submitted a VA Form 21-0516 Improved 
Pension Eligibility Verification Report (EVR) for a Veteran with 
No Children, in which he indicated that he was married, living 
with his spouse, and that he or his spouse had received wages or 
had been employed at a time during the past 12 months.  The 
Veteran also reported that he had no annual income but that his 
wife made $5,800 for the year 2000 and 6,700 for the year 2001.  
The Veteran indicated that neither he, nor his spouse had any net 
worth from any source.  At that time, the Veteran also submitted 
a Decree of Dissolution of the marriage between the Veteran and a 
previous spouse, dated in August 1986.

In a February 2008 statement, the Veteran's spouse, indicated 
that she and the Veteran had been separated on different 
occasions, including from January 2005 to April 2007, and that 
they had reconciled their marriage until December 2007.

In an April 2008 Report of Contact, the Veteran indicated that 
his spouse earned 
$6,480.00 for the period from August 25, 2000 to August 31, 2001.  
He also indicated that his spouse received a payment of $2,090.00 
around December 12, 2007.  The Veteran also indicated that he had 
contributed to spouse's support during all of his separations 
except for the last separation on December 15, 2007.  He again 
verified that he had no income or net worth at that time.

In a May 14, 2008 letter, based on the information provided to VA 
by the Veteran in his November 2007 statement, his January 2008 
Eligibility Verification Report, and the April 2008 Report of 
Contact, the Milwaukee VA Pension Center, notified the Veteran 
that VA was able to consider his spouse as a dependent for his 
benefits as of December 1, 2007, first of the month following the 
date of his claim, and that the income his spouse received from 
the date of his marriage is countable income in determining his 
eligibility for VA pension benefits.  According to VA, effective 
January 1, 2003, the Veteran's total household income of $11, 
390.00 was over the income limit of $9,690 for a veteran with no 
dependents and that VA had terminated his benefits effective 
January 1, 2003.  VA also informed the Veteran that it considered 
his entitlement to benefits, effective November 16, 2007, payable 
from December 1, 2007.  Effective December 1, 2007, VA was unable 
to reopen his VA benefit because his family income of $25,000 was 
over the income limit of $14, 643.00 for a Veteran with one 
dependent.  Based on the Veterans statement that he and his 
spouse separated on December 15, 2007, and he did not contribute 
to her support, VA was able to grant benefits effective December 
15, 2007, payable from January 1, 2008.  VA also noted that per 
38 C.F.R. § 3.23, his spouse was considered a dependent for VA 
purposes because as verified in their telephone conversation on 
April 15, 2008 and in his response to VA's December 2007 letter, 
he contributed to his spouse's care during their separation 
periods.

In a May 29, 2008 letter, the Debt Management Center in St. Paul, 
Minnesota, informed the Veteran that he was paid $68,772.91 more 
than what he was entitled to receive in benefits.

In June 2008, the VA received a request from the Veteran for a 
waiver of his $68,772.91 debt due to the fact that he and his 
wife had been separated since 2005.

In June 2008, the Veteran submitted a VA Form 5655 (Financial 
Status Report), in which he reported that he was married and that  
for the past two years his average monthly income of $931.00 came 
from VA benefits, Social Security, or other income and that his 
spouse's average month income was $2,090.00.  He also indicated 
that their total monthly expenses were $3, 160.00.

A transcript of an August 2008 hearing before members of the 
Committee on Waivers and Compromises, reflects that the Veteran 
indicated that he had never claimed his wife because had had been 
separated from her and had not received income from her, but had 
been paying out of his benefits to her.  He also indicated that 
when he got married in 2000, he did not notify VA of such married 
because he did not think he had to.  He also testified that, to 
his understanding and knowledge, he had been paid at the single 
rate for no spouse.   The Veteran also testified that he received 
annual eligibility verification reports and/or EVR statements 
asking him to confirm marriage and income but that he thought 
"that it was just for if I was to go to work or anything like 
that.  I didn't understand that it was for if I had married or 
anything at the time."

In August 2008, VA's Pension Maintenance Center notified the 
Veteran that it was unable to grant his request his request for 
waiver of his pension benefit debt.  In reaching this conclusion, 
the Committee noted that the Veteran had been found to be at 
significant fault in the creation of the debt.  Specifically, it 
was the Veteran's responsibility to immediately notify the VA 
that he had married on August 25, 2000, but waited until November 
17, 2007 to do so, and that by not reporting his marriage and his 
spouse's income, he had received a large sum of benefits to which 
he was not entitled.  The Veteran was found to have provided 
conflicting information regarding his support of his spouse on 
his financial status report.  Therefore, the Committee found that 
fault and unjust enrichment on his part outweighed any claim of 
financial hardship.

In a May 2010 Board hearing, the Veteran testified that he got 
married in 2000, but was currently separated from his wife and 
was not contributing to any of her support.  He also indicated 
that he never filed for dependent benefits and that he was never 
informed that he was supposed to add his spouse.  (Transcript 
(T.) at page (pg.) 4-6.)  The Veteran also testified that while 
he was married, his wife was working and that they both 
contributed to household expenses.  (Transcript (T.) at page 
(pg.) 12.)  He also stated that he was not aware that his pension 
benefits were based on his income or that he had a spouse, but 
believed that it was based on his disability.  He also indicated 
that although he received notices when he was awarded benefits, 
he thought that they pertained to if you had a job and had extra 
income and was on disability.  (Transcript (T.) at page (pg.) 
14.)



Legal Analysis

Before adjudicating a waiver application, the lawfulness of a 
debt must first be decided.  Schaper v. Derwinski, 1 Vet. App. 
430, 434-35 (1991).   In this case, the Board finds that the 
Veteran's overpayment in this case was validly created.  The 
record clearly demonstrates that the Veteran was in receipt of 
nonservice-connected pension benefits at the time he got married 
in August 2000.   Additionally, although he indicated that he did 
not know that his pension was based on his total family income, 
that he was supposed to report his wife as a dependent, and/or  
that he was supposed to report any income that he or a family 
member was receiving, other than his VA pension, and/or her 
income, the Veteran, in both his August 2008 hearing before the 
Committee on Waivers and Compromises and his May 2010 Board 
hearing, testified that he had indeed received notices from VA, 
including when he was awarded benefits in October 1994 and 
subsequent eligibility verification reports.  Moreover, the 
record demonstrates that in October 2004 when he was awarded 
benefits, a VA letter specifically informed that that the rate of 
VA pension depends on total "family" income, including the 
payees' income and that of any dependents and that his payments 
would be adjusted whenever this income changes.  The Veteran was 
also notified that he must notify VA immediately if income is 
received from any source other than that shown above and that his 
failure to promptly tell VA about income changes may create an 
overpayment which will have to be repaid.  Also of record are VA 
documents dated in 1994, when the Veteran initially filed his 
claim for pension benefits, in which the Veteran specifically had 
to report whether or not he was married and whether he had 
dependents.  Therefore, the Board finds that VA (including prior 
to his August 2000 marriage) had clearly informed the Veteran of 
the need to report all of his income, including that of a 
dependent, to include a spouse, which he was receiving or may 
receive in the future.  Moreover, the record does not show that 
any further information or evidence has been received regarding 
the validity of the overpayment. Thus, based on these facts, the 
Board finds that the evidence supports the conclusion that the 
overpayment of nonservice-connected pension benefits in the 
original amount of $68,772.91 was validly created as a result of 
the Veteran's failure to report his spouse's income.

Having established the validity of the debt in question, the next 
question for consideration is whether there is any indication of 
fraud, misrepresentation, or bad faith on the part of the 
appellant in the creation of the overpayment.  After 
consideration of the record and the applicable regulatory 
provisions, it is clear that the Veteran failed to report his 
August 2000 marriage and his wife's income and did so with the 
intent to seek an unfair advantage, with knowledge of the likely 
consequences, and with resulting loss to the government.  As 
noted above, the Veteran was informed to report income and any 
changes in income, and advised that his pension award was based 
on income, including that which his spouse may receive.  The 
Veteran was in receipt of VA benefits for more than seven years 
at the time VA first learned that he was married and that his 
spouse's income was in excess of pension limits.  The record does 
not demonstrate that between 2000 and 2007, the Veteran filed a 
Financial Status Report, an EVR, and/or provided any other 
documentation that showed he was married and/or his wife's 
income.  Likewise, the Veteran and his spouse provided 
conflicting information about the nature of their relationship 
and whether or not he was contributing to his wife's support 
during the separations.  Further, it stands to reason that when 
in his November 2007 statement the Veteran "apologize[d] for not 
reporting the marriage sooner due to medical reasons," he knew 
that he was supposed to have reported to VA that he was married 
sooner than he had, but failed to do so.  Thus, the Board finds 
that the Veteran's failure to report his August 2000 marriage and 
his spouse's income from 2000 to 2007 was the direct cause of the 
overpayment of VA benefits, and represents a willful intention on 
his part to seek an unfair advantage.

In view of the above, the Board concludes that the Veteran's 
actions constituted bad faith.  Because bad faith in the creation 
of the $68, 772.01 pension overpayment has been shown, waiver of 
recovery of this amount is precluded by law.  38 U.S.C.A. § 
5302(c); 38 C.F.R. §§ 1.962, 1.965.  Therefore, the principles of 
equity and good conscience, such as any current financial 
hardship, are not applicable.  Bad faith is shown by the 
preponderance of the evidence, and thus the benefit- of-the-doubt 
rule (38 U.S.C.A. § 5107(b)) does not apply.  Waiver of recovery 
of overpayment is denied.


ORDER

Waiver of recovery of overpayment of nonservice-connected 
pension, in the original amount of $68, 772.91, is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


